Citation Nr: 1403867	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for post-concussive headaches associated with traumatic brain injury (TBI).  

2.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 



ATTORNEY FOR THE BOARD

L. J. N. Driever

INTRODUCTION

The Veteran served on active duty from April 1981 to May 1983.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran and his spouse testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge (VLJ) in June 1013.  

The Board addresses the claim of entitlement to an initial evaluation in excess of 10 percent for PTSD in the REMAND portion of the decision, below, and REMANDS this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran experiences daily non-prostrating headaches lasting 15 minutes to several hours.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable evaluation for post-concussive headaches associated with TBI are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.124a, Diagnostic Code (DC) 8100 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The RO provided the Veteran  notice and assistance during the course of this appeal, including in a January 2009 letter and during his June 2013 hearing.  The Veteran does not assert that VA violated its duty to notify, that there are any additional records that VA should obtain on his behalf, that the VLJ did not provide sufficient notice at the hearing, see Bryant v. Shinseki, 23 Vet. App. 488 (2010), or that the VA examinations in this case are inadequate to decide this claim.  The Veteran's VA treatment records have also been obtained, and he denied receiving any treatment for headaches at his June 2013 hearing.  The Board thus finds that no further notice or assistance is required. 

II.  Analysis

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both physical and on Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence the Veteran submitted or which VA associated with the claims file on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence of record and on what this evidence shows, or fails to show, with respect to this claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

In June 1982, while responding to an emergency as a volunteer fireman, a pumper with failed brakes ran over the Veteran, causing multiple serious injuries, including a traumatic brain injury (TBI).  The medical evidence is clear that the Veteran now suffers headaches, which represent residuals of the TBI.

The Veteran claims these headaches have worsened over the course of this appeal, and now manifest daily, warranting the assignment of a 30 or 50 percent evaluation under DC 8100.  According to a medical history reported during an April 2009 VA neurological disorders examination, the Veteran had horrendous headaches for a few months after his June 1982 injury, which later subsided; the headaches then manifested occasionally, two to three monthly, lasting four to six hours.  He indicated that they were not prostrating, did not require the use of medication, and did not cause occupational or social dysfunction.  

According to a medical history reported during a December 2010 VA miscellaneous neurological disorders examination, the Veteran's headaches later worsened in frequency, manifesting daily, but not involving nausea, photophobia or visual aura, interfering with his ability to function, or requiring the use of medication or any other type of therapy.  He described them as non-prostrating and indicated that they had not resulted in occupational or social dysfunction or caused him to miss a day of work or to use his sick leave.

According to the Veteran and his spouse's June 2013 hearing testimony, the headaches manifest several times daily, last 15 minutes to several hours, and are helped, but not curtailed, by pain relievers he takes for musculoskeletal conditions.  Allegedly, when they manifest at home, he dozes off or watches television in a quiet room; at work, however, he just deals with them as he knows he has a family to support.  He has never taken off work or used sick leave in response to a headache. 

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. 
§ 4.1.

The medical evidence in this case establishes that the Veteran's headaches are tension type headaches, rather than migraines.  The RO has rated these headaches analogously to migraine headaches pursuant to DCs 8199-8100, as noncompensably (0 percent) disabling.  To warrant a higher initial schedular evaluation, the Veteran must have characteristic prostrating headache attacks averaging at least one episode in 2 months over the last several months.  38 C.F.R. § 4.124a, DC 8100 (criteria for assignment of a 10 percent evaluation). 

The lay and medical evidence certainly suggests that sometime between 2009 and 2010, the Veteran's headaches began manifesting more frequently; however, prior to the date of the hearing, the Veteran either denied headaches, frequently occurring or otherwise, or reported that his headaches were non-prostrating in nature, not affecting his ability to function.  During the hearing, his representative characterized the headaches as prostrating, but the Veteran did not confirm this characterization or describe his headaches as being so severe.  

Neither the rating criteria, nor the United States Court of Appeals for Veterans Claims (Court) has defined "prostrating."  By way of reference, however, Webster's New World Dictionary of American English, Third College Edition (p. 1080, 3rd College Ed. (1986)) defines "prostrating" as "utter physical exhaustion or helplessness."  Dorland's Illustrated Medical Dictionary (p. 1554, 31st Ed. (2007)), defines the same word similarly as "extreme exhaustion or powerlessness."

The Veteran and his spouse have testified that, occasionally when a headache manifests at home, the Veteran goes into a quiet room and dozes or watches television.  According to the Veteran, however, while at work, he just deals with the headaches and continues working as he knows he has a family to support.  Were these headaches so severe as to be characterized as prostrating, it is likely the Veteran would not be able to work while experiencing them.  

The medical evidence dated prior to the hearing describes the Veteran's headaches as less severe, non-prostrating in nature.  In April 2009, during a VA neurological examination, an examiner noted that the Veteran's headaches did not meet diagnostic criteria for a headaches disorder and were not significantly disabling overall.  During a December 2010 VA neurological disorders examination, an examiner specifically characterized the headaches as non-prostrating (Veteran is able to perform usual daily activities and work) and only mildly disabling.  In 2010, during a VA outpatient treatment visit, the Veteran declined headache treatment when offered, thereby suggesting the headaches were not as severe as they would be if prostrating in nature. 

Based on these facts, the Veteran's headache disability picture does not more nearly approximate the criteria for a higher initial evaluation under DCs 8199-8100.  

In certain circumstances, a claimant may be assigned an increased or higher initial evaluation on an extraschedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for an increased or higher initial evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular evaluation if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

In this case, the Veteran has not raised the question of whether he is entitled to a higher initial evaluation for his headaches on an extraschedular basis.  His headaches are contemplated by his current noncompensable rating, which encompasses less frequent attacks.  Further, during the course of this appeal, he has consistently reported that his headaches do not prevent him from working.  He also reported that he never took sick leave for the headaches.  Referral for extraschedular consideration is therefore not necessary.  

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different evaluation in the future should his headache disability picture change.  38 C.F.R. § 4.1.  At present, however, the previously noted evaluation is the most appropriate given the evidence of record. 

In reaching this conclusion, the Board considered the complete history of the disability at issue as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41. 


ORDER

An initial compensable evaluation for post-concussive headaches associated with TBI is denied.  


REMAND

The Board sincerely regrets the delay that will result from remanding this claim of entitlement to an initial evaluation in excess of 10 percent for PTSD, but such action is necessary to ensure the record is complete and the Veteran is afforded every possible consideration.  

During the June 2013 hearing, the Veteran testified that he had last received therapy for PTSD in May 2013 at the VA clinic in Salem, Oregon.  The most recent treatment records in the claims file, however, are dated in November 2012.  Records of this more recent treatment, being pertinent to this claim, must be secured.  As the case is remanded, the Veteran should also be afforded a current VA examination for his PTSD.

Accordingly, this claim is remanded for the following additional development and consideration:

1.  Secure and associate with the claim file the Veteran's VA treatment records, dated since November 2012.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file should be made available for review by the examiner in conjunction with the examination.

The examiner should identify what symptoms the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational functioning, and assigned a Global Assessment of Functioning (GAF) score for the Veteran's condition and explain the significance of the score.

A complete rationale for all opinions and conclusions should be provided.

3.  Finally, readjudicate the claim for a higher initial evaluation for PTSD.  If the benefit sought continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


